Opinion issued September 3, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00386-CV
                            ———————————
                         IN RE JUSTIN COOK, Relator


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Justin Cook, has filed a petition for writ of mandamus challenging

the trial court’s order that he produce certain records in his personal injury

lawsuit.1 We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a),

(d). All pending motions are dismissed as moot.



1
      The underlying case is Cook v. Spring Transport, LLC and Carlo Chapa, Cause
      No. 2019-25292, pending in the 269th District Court of Harris County, Texas, the
      Honorable Cory Don Sepolio presiding.
                                PER CURIAM

Panel consists of Justices Kelly, Goodman, and Countiss.




                                        2